Title: To George Washington from James Tilton, 15 February 1787
From: Tilton, James
To: Washington, George



Dr Sir,
Dover [Del.] 15 Feby 1787.

I had the honor to receive your circular letter of the 31 Octr 1786 together with your private favour dated the 7th Novr following. Contrary to my opinion & inclination, the state society have hitherto continued to elect me their president. I should therefore have thought it my duty to have answered you on the subject of your circular letter before now, had I not been delayed in the oportunity by which I intended to write.
At the last meeting of the society, Captn McKennan was appointed, on behalf of all the members, to wait on the President General and obtain his signature to their Diplomas. The wound he received in his arm at German Town, broke out soon after, &

has hitherto delayed his Journey. He now entertains the pleasing hope of prosecuting his Jaunt to Mount Vernon very soon, and promises to deliver this letter with his own hands.
I shall not fail to lay your letter before the society at their meeting in April next. They will regret, I know, that any thing should deprive them of your name & influence, at the head of the association. That degeneracy of health, which threatens an abatement of your usefulness as well as happiness will, and ought to be, particularly afflicting. The same affectionate regard, which would make the Delaware Society very reluctant to any change of the President General, will, probably, induce them to conform, in that respect, to whatever they shall be persuaded is most agreeable to your wishes.
Captn McKennan will be able to explain the particular business on which he is sent, and to give every information relative to this state society. I will only observe generally, that at the first state meeting, after the last general meeting, the delegates from this state society communicated to their brethren the transactions of the general meeting. These transactions were referred to a committee to report thereon, particularly with respect to an application to the legislature, for an incorporation. The committee from time to time, at the respective meetings of the society, requested further time, until the last meeting: when they reported, that no state society in the union had been able to procure an incorporation ’tho some had attempted it; and that they were well convinced, it would be very inexpedient to propose such a thing in Delaware. The society thereupon declined the measure, and resolved to instruct their delegates to the next General meeting. I have reason to think the principal objects of these instructions will be the security of their funds & perpetuity of the society. This will be the principal business of our meeting in April next, when we hope to have every information to be obtained previous to the general meeting. We do not despair of an establishment, upon so unexceptionable a footing, as not to excite the Jealosy of the good people of America: and then, a little time will evince, that our association is not only harmless, but of public utility.
I sincerely wish you a perfect restoration of health; and that you may be equally happy in the success of your future endeavours for the public good, as in the great event of your past labours!

With the greatest respect, I have the honor to be Dear Sir, your most obt Servt

James Tilton

